t c memo united_states tax_court william james courville petitioner v commissioner of internal revenue respondent docket no filed date william james courville pro_se james a whitten for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax and an accuracy-related_penalty of dollar_figure under unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure sec_6662 for negligence or disregard of rules or regulations for petitioner's tax_year the issues for decision are whether a golfing activity of petitioner was an activity_not_engaged_in_for_profit under sec_183 and whether petitioner is liable for the accuracy-related_penalty under sec_6662 some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was sunnyvale california petitioner has had a life-long goal of becoming a professional golfer he has been playing golf since he was years old and has had a handicap since age as an amateur golfer petitioner won six of his local club championships he did not receive any prize money for winning these championships petitioner was employed as an optical engineer for over years when he was laid off by his employer lockheed missiles space in date as a result of department of defense downsizing petitioner decided to exclusively devote his time to pursuing his goal of becoming a professional golfer petitioner ceased all activities as an amateur golfer in order to qualify to participate as a professional in a professional golf association pga sponsored tournament in petitioner's age group the seniors a golfer is required to either qualify through a qualifying school where golfers compete for a tour card by qualifying for individual tournaments or have a track record from the pga tour indicating that the golfer is a constant performer each year only golfers out of approximately qualify in the qualifying school and only golfers out of over qualify for an individual tournament there is no licensing required to become a professional golfer sometime in petitioner attempted to qualify in a qualifying school but did not rank well thereafter he decided to devote his efforts to qualifying in individual tournaments petitioner is required to pay an entrance fee in every tournament for which he attempts to qualify to date petitioner has failed to qualify in any of the tournaments in which he has entered the best petitioner has done in these tournaments is to qualify as an alternate in an attempt to improve his skills petitioner took four golf lessons from players he met at the qualifying tournaments he also saw a psychiatrist because his golfing ability is not what's had trouble it's my thought process that's a problem in date petitioner became a golf instructor with the intent of earning sufficient income to finance his continuing efforts in qualifying for and joining the pga seniors tour petitioner teaches golf days a week when he is not teaching and on his days off petitioner practices and plays golf on schedule c profit or loss from business filed with his federal_income_tax return petitioner reported the income and expenses of his golfing activity he reported gross_income of zero and dollar_figure expenses after petitioner did not file a schedule c for his golfing activity petitioner's explanation for not filing schedule c's for his golfing activity after is as follows i had no wage or schedule c income so how could i write off my expenses against no income petitioner has kept no formal books_or_records he did keep a sheet titled tax info that listed his golfing expenses for but the amount of the expenses claimed on schedule c does not correspond with the amounts listed on the sheet petitioner also kept certain receipts for expenditures relating to his golfing activity in the notice_of_deficiency respondent determined that petitioner was not engaged in his golfing activity for profit within the meaning of sec_183 and disallowed the loss for in the alternative respondent determined that if petitioner was engaged in his golfing activity for profit then the expenses_incurred by petitioner constitute start-up costs under sec_195 sec_183 provides generally that if an activity is not engaged in for profit no deduction attributable to such activity shall be allowed sec_183 however provides that deductions that are allowable without regard to whether the activity is engaged in for profit shall be allowed sec_183 further provides that deductions that would be allowable only if the activity were engaged in for profit shall be allowed but only to the extent that the gross_income derived from such activity for the taxable_year exceeds the deductions allowable by reason of sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 we inquire whether the taxpayer is engaged in the activity with the actual and honest objective of making a profit 90_tc_74 78_tc_642 affd without opinion 702_f2d_1205 d c cir the taxpayer's expectation of profit need not be a reasonable one but there must be a good_faith objective of making a profit dreicer v commissioner supra pincite sec_1_183-2 income_tax regs the determination of whether the requisite profit objective exists is to be resolved on the basis of all the surrounding facts and circumstances of the case 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs greater weight is to be given to the objective facts than to the taxpayer's mere statement of his intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs the taxpayer has the burden of proving the requisite intention and that respondent's determination that the activities were not engaged in for profit is incorrect rule a 290_us_111 although the question of the taxpayer's profit_motive is a subjective one objective indicia may be considered to establish the taxpayer's true intent sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth a nonexclusive list of nine objective factors to be considered when ascertaining a taxpayer's intent these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any the financial status of the taxpayer and the elements of personal pleasure or recreation involved in the activity these factors are not merely a counting device where the number of factors for or against the taxpayer is determinative but rather all facts and circumstances must be taken into account and more weight may be given to some factors than to others cf 70_tc_715 affd 615_f2d_578 2d cir not all factors are applicable in every case and no one factor is controlling 86_tc_360 72_tc_28 sec_1_183-2 income_tax regs petitioner has been playing golf since he was years old and clearly gains personal pleasure in the game while petitioner participated in numerous tournaments as an amateur golfer with some success prior to engaging in his golfing activity in he never worked in any capacity as a professional golfer petitioner appears to have spent a significant amount of time and effort in carrying on his golfing activity however this time and effort has been without much success both from a professional and a financial standpoint to date petitioner has failed to qualify to participate in any pga sponsored tournament despite his lack of success in qualifying for any tournament petitioner has only taken four golf lessons to improve his skills since engaging in the activity petitioner has failed to earn any income from his golfing activity since its commencement in at trial petitioner stated that it was unknown to him when he would earn sufficient income as a professional golfer to sustain the expenses from his activity since date petitioner has been giving golf lessons as a means of earning income to finance his golfing activity it appears the only reason petitioner has not claimed schedule c losses since is that he had no other income against which he could deduct the expenses of his activity petitioner did not keep regular books_and_records of his golfing activity after considering all of the facts and circumstances the court concludes that petitioner failed to carry the burden of establishing that his golfing activity was carried on with the actual and honest objective of making a profit see the similar case of heywood v commissioner tcmemo_1994_575 accordingly respondent is sustained on this issue the next issue is whether petitioner is liable for the penalty under sec_6662 for negligence or disregard of rules or regulations in pertinent part sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations sec_6662 c sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and defines disregard as including any careless reckless or intentional disregard however under sec_6664 the penalty under sec_6662 shall not be imposed with respect to any portion of the underpayment if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith petitioner failed to present any evidence to show reasonable_cause why he should not be held liable for the penalty under sec_6662 moreover the record shows that petitioner's activity was far from being a for-profit activity and petitioner was negligent in claiming a substantial loss from that activity accordingly respondent is also sustained on this issue decision will be entered for respondent
